DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from the copending Application No. 16/800,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the provisional rejection of claims 1, 2, and 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7 of copending Application No. 16/800,478 (US 2020/0285152) is withdrawn.
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/800,478 (US 2020/0285152) in view of Trefonas et al. (US 2005/0181299) is withdrawn.
The provisional rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/800,478 (US 2020/0285152) in view of Nakagawa et al. (US 2017/0131634) is withdrawn.
Takai (US 2009/0124776) teaches a compound of formula:

    PNG
    media_image1.png
    92
    249
    media_image1.png
    Greyscale
 (par.0044).
Chang et al. (US Patent 6,265,131) teach a compound of formula:

    PNG
    media_image2.png
    147
    122
    media_image2.png
    Greyscale
(Example 2 in column 8).
Aqad et al. (US 2018/0059542) teach a photoacid-generating compound of formula:

    PNG
    media_image3.png
    125
    174
    media_image3.png
    Greyscale
, wherein Q may be 
    PNG
    media_image4.png
    92
    84
    media_image4.png
    Greyscale
(par.0010).
Terashima et al. (US Patent 6,797,832) teach a compound of formula (III): 

    PNG
    media_image5.png
    63
    135
    media_image5.png
    Greyscale
 (abstract).
However, the references above do not teach the epoxy compound of formula (I) in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the references above and obtain the epoxy compound of formula (I) in claim 1 of the instant application.
Therefore, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722